SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

602
CA 13-02034
PRESENT: SCUDDER, P.J., CENTRA, CARNI, AND LINDLEY, JJ.


DIPIZIO CONSTRUCTION COMPANY, INC.,
PLAINTIFF-PETITONER-RESPONDENT,

                     V                                               ORDER

ERIE CANAL HARBOR DEVELOPMENT CORPORATION,
DEFENDANT-RESPONDENT-APPELLANT.
(APPEAL NO. 3.)


PHILLIPS LYTLE LLP, BUFFALO (KENNETH A. MANNING OF COUNSEL), FOR
DEFENDANT-RESPONDENT-APPELLANT.

HISCOCK & BARCLAY, LLP, BUFFALO (MICHAEL E. FERDMAN OF COUNSEL), FOR
PLAINTIFF-PETITIONER-RESPONDENT.


     Appeal from an amended order of the Supreme Court, Erie County
(Timothy J. Walker, A.J.), entered November 4, 2013. The amended order
granted the motion of plaintiff-petitioner for partial summary judgment
and denied the cross motion of defendant-respondent for partial summary
judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed without
costs (see Matter of Kolasz v Levitt, 63 AD2d 777, 779).




Entered:   August 8, 2014                          Frances E. Cafarell
                                                   Clerk of the Court